441 F.2d 267
Miquel SUAREZ, Plaintiff-Appellant-Cross Appellee,v.Charles Edward WEST and Anthony Luciano,Defendants-Appellees-Cross Appellants.No. 30779. Summary Calendar.**Rule 18, 5th Cir. See Isbell Enterprises, Inc.v.Citizens Casualty Co. of New York et al., 5 Cir. 1970, 431F.2d 409, Part I.
United States Court of Appeals, Fifth Circuit.
May 10, 1971.

Edward A. Perse, Carey, Dwyer, Austin, Cole & Selwood, P.A., Miami, Fla., for plaintiff-appellant.
Henry Burnett, Miami, Fla., for defendants-appellees; Fowler, White, Humkey, Burnett, Hurley & Banick, P.A., Miami, Fla., of counsel, for appellee.
Appeals from the United States District Court for the Southern District of Florida, Charles B. Fulton, Chief Judge.
Before THORNBERRY, MORGAN and CLARK, Circuit Judges.
PER CURIAM:

Affirmed.  See Local Rule 21.1

1
The appellees' motion to dismiss the cross-appeal is granted.



1
 See NLRB v. Amalgamated Clothing Workers of America, 5 Cir. 1970, 430 F.2d 966